DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–4 and 7–13 is/are pending.
Claim(s) 5, 6, and 14–20 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–4 and 7–13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–4, 7, 8, and 10–13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1–4, 7, 8, and 10–13 is/are allowed.

Claim(s) 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Hermann et al. (US 2010/0136404 A1, hereinafter Hermann).
Hermann discloses a battery module (200, [0029]) comprising a plurality of battery blocks (see groups, [0029]) arranged in one direction (Fig. 2, [0029]); and a thermal insulator (201) disposed between the battery blocks adjacent to each other in the one direction (Fig. 2, [0029]), the thermal insulator (201) having a thermal insulating property (see thermal barrier elements, [0032]), wherein each of the battery blocks includes a plurality of cylindrical batteries (203) closely arranged in two or more rows in a staggered formation, with central axes of the cylindrical batteries being parallel to each other (Fig. 2, [0029]); and wherein each of the battery blocks further includes a block case (101) entirely surrounding and contacting a periphery of a battery unit made up of the plurality of cylindrical batteries (203) such that movement of the plurality of cylindrical batteries (203) is limited (Fig. 2, [0025]), the plurality of cylindrical batteries (203) includes a first cylindrical battery (203) and a second cylindrical battery (203) adjacent to the first cylindrical battery (203, Fig. 2).
Herman does not disclose, teach, or suggest the following distinguishing feature(s):
A battery module comprising a battery block comprising an inner surface of a lateral wall of the block case contacts an outer surface of a first battery at a first location on the outer surface and does not contact a second location on the outer surface of the first cylindrical battery, wherein, at the second location, the first cylindrical battery contacts a second cylindrical battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see page 6, paragraph 3 to page 7, paragraph 4, filed 08 April 2021, with respect to Yamamoto have been fully considered and are persuasive.  The rejection of claims 1–4, 7, 8, and 10–13 has been withdrawn. 

Applicant's arguments with respect to the drawings and specification have been fully considered but they are not persuasive.
Applicant submits that "lateral wall" recited in claim 9 refers to the lateral wall 241 in FIG. 8 and the through-hole is illustrated in FIG. 8 as through-hole 281 (or 282) (P5/¶4). Through-holes 281 and 282 are air inflow through-hole and air outflow through-hole, respectively (e.g., [0063]). The air inflow through-hole and air outflow through-hole are recited in claim 10. The through-hole recited in claim 9 is a gap between the first lid part 5 and the second lid part 6 (e.g., [0041]). Therefore, "lateral wall" recited in claim 9 refers to the lateral wall formed by a first lid part and a second lid part 6 and the through-hole is not illustrated in FIG. 8 as through-hole 281 (or 282).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725